DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 11, and 13 are objected to because of the following informalities:  
Claim 2, line 2, “rom” should be –from--.
Claim 11, line 2, “is is” should be –is--.
Claim 13, line 2, “accessorty” should be -accessory--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is not clearly understood because “the at least one liftgate assembly” lacks a clear antecedent basis.  The examiner believes “liftgate” should be –tailgate--.
Claim 18 is not clearly understood because “said liftgate assembly” lacks a clear antecedent basis.  The examiner believes “liftgate” should be –tailgate--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 2002/0074817).
Bailey discloses a tailgate assembly comprising at least one tailgate door (20) operably connected at an opening of a cargo bed of a vehicle to move between an open position and a closed position, as shown in Figures 1-3.  In reference to claims 1 and 2, the door has a feature to improve access consisting of a door pocket system, as shown in Figures 1-3.  In reference to claims 3 and 4, the tailgate door (20) slides out of the way of the opening into a pocket (15) provided adjacent and below the cargo bed (11), as shown in Figures 1-3.  In reference to claim 19, the tailgate door (20) is a multifunction tailgate portion.  
Claims 1, 2, 5, 6, 8, 9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2814120.
FR 2814120 disclose a tailgate assembly comprising at least one tailgate door (11) adapted to operably connect at an opening of a cargo bed of a vehicle (10), as shown in Figures 1-4.  The tailgate door (11) selectively moves between a closed position, as shown in Figure 1, and at least one open position, as shown in Figures 3 and 4.  In reference to claims 1, 2, and 19, the door (11) incorporates an accordion tailgate system which meets the limitation of a feature to improve access to the cargo bed of the vehicle.  In reference to claim 5, the tailgate door (11) comprises a first panel (12a) operably connected to a second panel (12b) such that one is operably connected to the vehicle, as shown in Figures 3 and 4.  The first and second panels (12a,12b) are selectively accordioned together off to a predetermined side of the opening of the cargo bed to access the cargo bed, as shown in Figures 3 and 4.  In reference to claim 6, a guide track is coupled to the cargo bed to selectively guide the first and second panels (12a,12b) between open and closed positions, as shown in Figures 3 and 4.  The guide track is located at the bottom of the opening, as shown in Figures 3 and 4.  In reference to claim 8, the guide track is located adjacent to the opening to selectively guide the at least one tailgate door (11) to the open position, as shown in Figures 3 and 4.  In reference to claim 9, the guide is located at a lower, substantially horizontal surface adjacent the opening to slide the tailgate door (11) off to either side of the opening, as shown in Figures 3 and 4.  In reference to claim 19, the door (11) forms a multifunctional tailgate portion.  
Claims 1, 2, 7, 8, 10-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leftridge (6,390,527).
Leftridge discloses a tailgate assembly comprising a tailgate door (200) operating connected to an opening of a vehicle cargo bed to move between an open position and closed position, as shown in Figures 8-10.  In reference to claims 1 and 2, the door incorporates a tailgate track system (100) to improve access to the cargo bed, as shown in Figures 1-10.  In reference to claim 7, the tailgate door is adapted to rotatably connect to a substantially vertical side of the opening of the vehicle, as shown in Figure 2.  In reference to claim 8, guide tracks (110,112,114,120,122,124) are located adjacent to the opening to selectively guide the tailgate door (200) to the at least one open position, as shown in Figures 1 and 8-10.  In reference to claim 10, the guide track (114,124) is located at a side, substantially vertical surface adjacent to the opening to slide the tailgate door (200) out of the way of the opening, as shown in Figures 1 and 8-10.  In reference to claim 11, the guide track is a pair of guide tracks (110,112,114,120,122,124) coupled at substantially vertical sides of the opening, as shown in Figures 1 and 2.  The tailgate door (200) slides up the pair of tracks (114,124) when sliding the tailgate door (200) to the open position, as shown in Figures 8-10.  In reference to claim 12, the guide tracks have horizontal portions (110,120) coupled to substantially horizontal upper portions of the opposite side walls (56,58), as shown in Figure 1.  The tailgate door (200) slides fore/aft along the horizontal portions (110,120) to move the tailgate door (200) out of the way of the opening, as shown in Figures 8-10. In reference to claim 19, the door (200) forms a multifunctional tailgate portion.  In reference to claims 13 and 20, surface (212) forms a seat, as broadly claimed, as shown in Figure 2.  
Claims 1, 2, 7, 13-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGoff et al. (8,740,279).
McGoff et al. discloses a tailgate assembly comprising tailgate doors (40,44) operably connected at an opening of a vehicle cargo bed to selectively move between open and closed positions, as shown in Figures 1-6.  In reference to claims 1 and 2, the doors (40,44) incorporate a split tailgate system to improve access to the cargo bed, as shown in Figures 1-6.  In reference to claim 7, the tailgate doors (40,44) are rotatably connected to a substantially vertical side of the opening, as shown in Figure 6.  In reference to claims 13 and 20, surface (68) forms a seat, as broadly claimed, as shown in Figure 6.  In reference to claim 14, the horizontally split tailgate (40,44) includes a first panel (44) that can selectively rotate between open and closed positions, as shown in Figure 3.  The second panel (40) selectively couples to the first panel (44) and operably couples to the vehicle, as shown in Figures 1-6.  In reference to claim 15, the first and second panels (40,44) latch together to selectively rotate to an open position together, as shown in Figure 6.  In reference to claim 19, the door (40,44) forms a multifunctional tailgate portion.  
Claims 1, 2, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (7,631,921).
Lewis et al. disclose a tailgate assembly (100) comprising a tailgate door (150,200) adapted to operably connect at an opening of a vehicle cargo bed to move between open and closed positions, as shown in Figures 2-7.  The door (150,200) incorporates a split tailgate system to provide improved access to the cargo bed.  In reference to claim 16, the tailgate assembly is split with a top half (150) that rotates between an open and closed position and a bottom half (200) that slides up to the open position, as shown in Figures 2-7.  In reference to claim 19, the door (150,200) is a multifunction tailgate, as shown in Figures 2-7.  
Claims 1, 2, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topolovec et al. (US 2016/0214657).
Topolovec et al. discloses a tailgate assembly comprising a tailgate door (14) connected at an opening of a vehicle cargo bed to move between open and closed positions, as shown in Figures 1 and 2.  In reference to claims 1 and 2, the assembly comprises a tailgate track system (36) to improve access to the cargo bed, as shown in Figure 3.  In reference to claim 17, the tailgate assembly slides out of the vehicle when in the open position to extend the length of the tailgate door (14), as shown in Figure 3.  In reference to claim 19, the door (14) is a multifunctional tailgate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Topolovec et al. (US 2016/0214657) in view of Povinelli et al. (US 2017/027490).
Topolovec et al. does not disclose the angled step position.
Povinelli et al. teaches forming a tailgate with an integrated step (132) that is accessed when the tailgate is rotated to an angled step position, as shown in Figures 3A-3C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an integrated step in the tailgate of Topolovec and allowing the hinge to rotate to an additional angled step position, as taught by Povinelli et al., to help users to enter the truck bed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional art is being cited that covers accessories like light sources (US 2017/027490, US 2021/0039722), power sources (US 2017/027490, 9,923,294), seats (6,588,822, 7,201,424, 2015/0239372, 10,300,861, US 2019/0168658), stability handles (US 2015/0336622, US 2019/0054961), and combination thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 20, 2022